Title: To James Madison from James Simpson, 17 January 1807
From: Simpson, James
To: Madison, James



No. 120.
Sir
Tangier 17. January 1807.

I have the honor to wait on you with the three following accounts, arising in the concerns of the Consulate under my charge in the course of the past year.
An Account of the Receipt and Expenditure of Money for Public Service, with current Contingent expences, Amounting to One thousand four hundred Ninety three dollars and fifty two Cents and wheron a Ballance remains in my hands of One hundred thirty six dollars & eighty six Cents applicable to future Service.
Statement of the Articles for Service remained on the 31st. Decemr. 1805, of those provided last year, distribution in the course thereof and the quantity of those Articles existing on the first this Month.
A General Report of the Arrival, Departure, and Cargoes of the Vessels of The United States have entered the several Ports of this Empire in the course of last Year.
I beg to submit the whole to your consideration and to assure you that in the application of the Public Money I have solely been guided by a desire and the best prospect of maintaining an influence with persons in Power, from whom I am in the habit of obtaining information necessary to be known by Consuls Resident in this Country.
It would afford me the highest satisfaction to receive the approbation of Government on these and the former Accounts I have had the honour of transmitting to you.  In the mean time I have the satisfaction of knowing that my Expenditures for Service are the least of any Consulate in this Country and that some go to three or even four times as much in every Year.  As this does not go in duplicate I must beg your Reference to the following Number for information on general matters. 
 I have the honour to be, with sentiments of the highest Respect Sir Your Most Obedient and Most Humble Servant

James Simpson

